Per Curiam:
According to the present bill of particulars, defendants’ charge against plaintiff of receiving stolen goods and the prosecution therefor, was by the Eagle Pencil Company, through its treasurer, so as to involve both principal and agent, who are joined as tort feasors. Where the acts are distinctly pointed out, plaintiff should not be made to attempt what is hardly possibly, namely, to differentiate those which he did as an individual from acts committed as an officer of the corporation. Had the plaintiff pleaded that, in consequence of his arrest and prosecution, he had lost certain customers, he might have to give the names thereof. But the averment that plaintiff “was greatly injured in his good name and *953credit among merchants in the City of Hew York and elsewhere and also among his friends and acquaintances,” is an allegation of general damage. (Evins v. Metropolitan Street R. Co., 47 App. Div. 511, 513.) It does not say that any one has refused to trade with plaintiff, or has declined to extend him credit in any transaction. Particulars of such general damage are not required. The order denying motion for a further bill of particulars is, therefore, affirmed, with ten dollars costs and disbursements. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred. Order affirmed, with ten dollars costs and disbursements.